UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6727


RAYMOND GRIFFIN,

                Petitioner – Appellant,

          v.

DONNIE HARRISON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02259-FL)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond Griffin seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition, and he

has filed a motion to proceed in forma pauperis, as well as a

motion for appointment of counsel.                      The district court’s order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate        of      appealability       will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,      a   prisoner    satisfies       this   standard      by

demonstrating         that     reasonable        jurists    would       find    that    the

district       court’s      assessment      of   the     constitutional        claims    is

debatable      or     wrong.        Slack   v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We     conclude         that    Griffin      has    not   made      the    requisite

showing.       Accordingly, we deny Griffin’s motion for appointment

of counsel, deny the application to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                            We

                                             2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3